            Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


GEORGIA SHIFT, et al.,                       :
                                             :
       Plaintiffs,                           :
                                             :
       v.                                    :
                                             :
GWINNETT COUNTY, et al.,                     :         CIVIL ACTION NO.
                                             :         1:19-cv-01135-AT
                                             :
       Defendants.                           :

                                        ORDER

       This matter is before the Court on the Motions to Dismiss of Defendants

Cobb County and Cobb County Board of Elections, Gwinnett County and

Gwinnett County Board of Elections, Dekalb County and Dekalb County Board of

Elections, and Fulton County and Fulton County Board of Elections [Docs. 66, 67,

68, 69] requesting dismissal of Plaintiffs’ First Amended Complaint. The Court’s

ruling is set forth below.

I.     FACTUAL BACKGROUND

       On May 30, 2019, Plaintiffs Georgia Shift, Lynn Brindell, Velma Lambert,

and Nyota Edjidjimo filed an Amended Complaint 1 for declaratory and injunctive

relief (Doc. 57) against Defendants Gwinnett, Fulton, DeKalb, and Cobb Counties

(collectively, “County Defendants”) and Gwinnett County Board of Registrations

1 Plaintiffs’ Amended Complaint was filed in response to Defendants’ motions to dismiss
Plaintiffs’ original Complaint, which was filed on March 11, 2019. As stated in the Court’s
November 25, 2019 Order, the Amended Complaint superseded the initial Complaint and is now
the operative pleading in this case. (Doc. 88.)
         Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 2 of 15



and Elections, Fulton County Board of Registration and Elections, DeKalb

County Board of Registrations and Elections and Cobb County Board of Elections

and Registration (collectively, “BOE Defendants”).

      In their Amended Complaint, Plaintiffs allege that the County Defendants

“failed [in the 2018 General Election] to provide their respective boards of

elections enough polling places, voting machines, and elections staff, among

other things, resulting in voter disenfranchisement that undermines our

democracy.” (Am. Compl. ¶ 3.) The Plaintiffs allege that the BOE Defendants in

turn failed to run “the day-to-day operations of elections . . . result[ing] in the

oppression of voters’ sacred, constitutional right to vote.” (Id. ¶ 4). Plaintiffs

charge that Defendants were collectively unprepared for the 2018 General

Election, “trigger[ing] unreasonably long lines — taking voters four hours or

more to cast a ballot — that result in an undue burden on the right to vote” and

“outright disenfranchisement of absentee voters who did not receive their ballots

in the mail until it was too late to vote.” (Id. ¶¶ 5–6).

      Plaintiffs allege that “widespread operational problems” including the

failure to hire enough poll workers and administer adequate training, provide

sufficient voting facilities and functioning equipment, and allocate enough

funding for optimum voter turnout, are traceable to BOE Defendants,

“responsible for running day-to-day operations of elections,” and County

Defendants, which are “ultimately responsible for approving and providing the

resources . . . required to run and operate elections.” (Id. ¶¶ 5–9, 18, 21–23).


                                           2
        Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 3 of 15



According to Plaintiffs’ allegations, “the Boards of Elections were fully aware of

issues relating to inadequate training of poll workers and high turnout of voters,

yet they “remained unprepared for the election and failed to administer the

election properly.” (Id. ¶ 10.) Thus, they assert that the Court’s intervention

Court order “is necessary to ensure that the Counties and their Boards of

Elections will voluntarily take corrective actions that they previously refused to

take.” (Id.)

      Plaintiffs   include   Georgia   Shift   –   a   civic   organization   “that

gives marginalized young people, including young people of color, a seat at the

table of democracy through electoral action, hands-on education, and civic media

programs” – and individual voters Lynn Brindell, Velma Lambert, and Nyota

Edjidjimo. (Id. ¶¶ 14-17.) Georgia Shift alleges that it will be forced to divert

resources from its activities that “seek to increase voter turnout and organize

individuals to build political power,” towards “ensuring that voters are able

actually to cast a ballot and have it counted, to compensate for Defendants’

failures to run and fund a proper election.” (Id. ¶¶ 24-25.) Plaintiff Brindell, a

Fulton County resident, alleges she was precluded from voting early one

afternoon because “all of the voting machines went down” and “was forced to

take time of out her day the next day to vote.” (Id. ¶ 15) (emphasis in original).

Plaintiff Lambert, a resident of Gwinnett County, “faced inordinate delays due to

long lines and machine malfunctions,” resulting in an approximately three-hour

wait before she eventually cast her ballot. (Id. ¶ 16.) And Plaintiff Edjidjimo, a


                                        3
        Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 4 of 15



college student in Miami, Florida who attempted to vote absentee in Gwinnett

County, never received an absentee ballot despite submitting two absentee ballot

applications. (Id. ¶ 17.) Plaintiffs allege that Plaintiffs Brindell, Lambert, and

Edjidjimo, as well as other Georgia citizens whom Georgia Shift serves, will suffer

“serious and irreparable injury in the form of unlawful disenfranchisement in

upcoming elections.” (Id. ¶ 26.)

      Plaintiffs assert one cause of action: a violation of the fundamental right to

vote under the First and Fourteenth Amendments to the United States

Constitution, as enforced by 42 U.S.C. § 1983. (Id. ¶¶ 59-64.) Plaintiffs seek

injunctive and declaratory relief, asking the Court to:

      (i) “direct Defendants to take all necessary actions in advance of the 2020

elections to protect voters by reforming and improving their election procedures

to comply with the Fourteenth Amendment and applicable laws including, but

not limited to, publicly announcing the steps taken to provide sufficient resources

for the Boards of Elections to properly administer elections in 2020 and beyond,

any other such action that may be necessary to not burden voters and their right

to vote;” and

      (ii) “issue an injunction prohibiting Defendants from conducting or

authorizing the conduct of any public election without requiring the BOE

Defendants to evaluate and provide enough polling places; examine the number

of voting machines needed to avoid delays, including any new machines, and

provide enough functioning machines at polling places; evaluate current and


                                         4
         Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 5 of 15



anticipated staffing needs and hire and train sufficient elections staff to prevent

voters from having to wait in unreasonably long lines on Election Day 2018, and

that will allow elections officials to process all registration forms and absentee

ballot applications within one day of receipt. . . .”

(Id. at 26-27.)

II.   ANALYSIS

      All Defendants seek dismissal of Plaintiffs’ Amended Complaint on three

common grounds: lack of standing, Eleventh Amendment immunity, and failure

to state a claim. Gwinnett County raises an additional jurisdictional challenge,

asserting that Plaintiffs’ claims are not ripe. Defendants also raise various other

grounds for dismissal, which include: Plaintiffs’ claims violate principles of

federalism (Gwinnett and Fulton County Defendants); Plaintiffs seek an invalid

and unenforceable injunction (Cobb and DeKalb County Defendants); the

Amended Complaint’s failure to establish a constitutional violation (DeKalb and

Fulton County Defendants); and other challenges to Plaintiffs’ claims for relief

pursuant to § 1983.

      The Court must first address Defendants’ jurisdictional arguments, before

considering any merits-based arguments for dismissal.

      Standing

      “Standing ‘is the threshold question in every federal case, determining the

power of the court to entertain suit.’” CAMP Legal Def. Fund, Inc. v. City of

Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (quoting Warth v. Seldin, 422 U.S.


                                           5
        Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 6 of 15



490, 499 (1975)); see also Common Cause/Georgia v. Billups, 554 F.3d 1340,

1349 (11th Cir. 2009) (quoting Bochese v. Town of Ponce Inlet, 405 F.3d 964, 974

(11th Cir.2005)). Standing has three constitutionally required elements as

defined by the United States Supreme Court.

      To seek injunctive relief, a plaintiff must show that he is under threat
      of suffering “injury in fact” that is concrete and particularized; the
      threat must be actual and imminent, not conjectural or hypothetical;
      it must be fairly traceable to the challenged action of the defendant;
      and it must be likely that a favorable judicial decision will prevent or
      redress the injury.

Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009) (citing Friends of

Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 180–

181 (2000). The requirement that every plaintiff demonstrate standing “assures

that there is a real need to exercise the power of judicial review in order to protect

the interests of the complaining party. Where that need does not exist, allowing

courts to oversee legislative or executive action “would significantly alter the

allocation of power ... away from a democratic form of government.” Summers,

555 U.S. at 493 (internal citations omitted).

      At the pleading stage, the plaintiff is only required to provide “general

factual allegations of injury.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992). “[H]owever, those allegations must nevertheless contain sufficient detail

for the Court to determine that plaintiffs ‘have made factual averments sufficient,

if true, to demonstrate injury in fact.’” Summers, 555 U.S. at 493 (quoting

Havens Realty Corp. v. Coleman, 455 U.S. 363, 378 (1982) (“extreme generality”



                                          6
        Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 7 of 15



of allegations insufficient to demonstrate standing)). In a case like this one,

where a plaintiff seeks declaratory or injunctive relief, as opposed to damages for

injuries already suffered, “the injury-in-fact requirement insists that a plaintiff

‘allege facts from which it appears there is a substantial likelihood that he will

suffer injury in the future.’” Strickland v. Alexander, 772 F.3d 876, 883 (11th Cir.

2014) (quoting Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1346

(11th Cir. 1999)). In Summers, the Supreme Court rejected a standing test that

would replace the requirement of “imminent” harm with the requirement of “‘a

realistic threat’ that reoccurrence of the challenged activity would cause [the

plaintiff] harm ‘in the reasonably near future.” See Summers, 555 U.S. at 499–

500.

       An injury-in-fact “must be concrete in both a qualitative and temporal

sense. The complainant must allege an injury to himself that is ‘distinct and

palpable,’ as distinguished from merely ‘abstract,’ and the alleged harm must be

actual or imminent, not ‘conjectural’ or ‘hypothetical.’” Whitmore v. Arkansas,

495 U.S. 149, 155 (1990) (internal citations omitted). Allegations of “possible

future injury” are not sufficient to satisfy Article III. Id. at 158; see also Lujan,

504 U.S. at 564 n. 2 (stating that allegations of a future harm at some indefinite

time cannot be an “actual or imminent injury”). Instead, “[a] threatened injury

must be ‘certainly impending,’” Whitmore, 495 U.S. at 158, and “proceed with a

high degree of immediacy, so as to reduce the possibility of deciding a case in

which no injury would have occurred at all.” Lujan, 504 U.S. at 564 n.2;


                                         7
        Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 8 of 15



Whitmore, 495 U.S. at 155 (explaining that the imminence requirement “ensures

that courts do not entertain suits based on speculative or hypothetical harms”).

      This lawsuit is based on allegations that the November 2018 elections in

the four major metropolitan Georgia counties were “plagued with problems” that

Plaintiffs assume will recur in the 2020 elections. (Am. Compl. at ¶¶ 20, 55-58).

Plaintiffs specifically allege constitutional injuries resulting from: (1) a lack of

polling places and inadequate staffing, leading to long lines; (2) a lack of

functioning voting machines and inadequate supplies; and (3) slow and defective

processing of registration and absentee ballot applications. (Id. at ¶¶ 17, 23).

      Defendants assert that Plaintiffs’ asserted injuries and their prospect of

redressability are purely speculative and, therefore, they lack standing to bring

this action. According to the Fulton County Defendants, Plaintiffs’ claims are

premised entirely on the possibility that the County’s failure to provide increased

funding and provision of staff and tools might result in burdens to voting. But a

generalized fear that injurious activity might occur is not sufficiently concrete to

confer standing. (Doc. 69-1 at 6) (citing Clapper, 568 U.S. at 410 (rejecting

“reasonable likelihood” of injury as sufficient to meet the injury in fact

standard)). And the Cobb County Defendants point out that none of the DRE

voting machines that plagued the 2018 election will be used in 2020, given the

newly procured statewide voting equipment being rolled out for use for all future

elections. (Doc. 66-1 at 22). Thus, according to the Gwinnett County Defendants,

Plaintiffs’ claims ignore the fact that any harm based on the implementation of a


                                          8
          Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 9 of 15



new voting system is completely speculative, and that they are predicated

improperly upon Plaintiffs’ mere fears that the same officials will implement the

new system in the same way as they contend was inadequate in 2018. 2 Similarly,

the Cobb County Defendants argue that Plaintiffs’ entire lawsuit is based on a

prediction that the 2020 election will be mismanaged (i.e. long lines, broken

machines, delayed processing of absentee ballots). Yet, such predictions about

potential future inadequacies does not satisfy the requirement that an injury be

“certainly impending” to confer standing. (Doc. 66-1 at 21 (citing Summers and

Clapper)).

       In addition, some Defendants argue that Plaintiffs’ injuries are not capable

of being redressed by the County and BOE Defendants and that Plaintiffs seek

vague and unenforceable injunctive relief.

       Plaintiffs allege that absent direction from the Court that Defendants “take

all necessary actions in advance of the 2020 elections to protect voters by

reforming and improving polling locations, polling machines, and processing and


2 In a separate but related argument, Gwinnett County also asserts that Plaintiffs’ claims for
relief relating solely to adequate funding and administration of elections are not yet ripe for
review by this Court. (Doc. 67-1 at 10-12.) This is, in part, because “Gwinnett County has not yet
adopted its 2020 budget, but will likely do so in late 2019 or early 2020. This Court’s
involvement in that process would prevent counties from effectively developing the budgets
needed to operate the county. In contrast, a review by this Court of budgets for 2020 for each of
the counties after they are adopted would be far more beneficial, because Plaintiffs may
conclude that there is no further need for litigation and any required relief could be specifically
targeted. This is especially true because Plaintiffs’ claim currently ‘require[s] speculation about
contingent future events’—the county budget and administration processes.” (Id. at 12 (quoting
Pittman v. Cole, 267 F.3d 1269, 1278 (11th Cir. 2001) (quoting Cheffer v. Reno, 55 F.3d 1517,
1524 (11th Cir. 1995))). And, Gwinnett County contends, “[t]here is still sufficient time before
the 2020 elections to determine whether election funding levels are adequate and whether
planned administration of the election is adequate, especially given the fact that the rollout of a
new voting system is underway.” (Id. at 11.)


                                                9
        Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 10 of 15



provision of absentee ballots,” the individual Plaintiffs will suffer an infringement

of their fundamental right to vote and Georgia Shift will suffer the

disenfranchisement of its constituents.        (Am. Compl. ¶ 64.)       According to

Plaintiffs’ prayer for relief, such action should include: (1) directing Defendants

to publicly announce the steps taken to provide sufficient resources for the

Boards of Elections to properly administer future elections; and (2) prohibiting

Defendants from conducting or authorizing any further elections without

requiring the BOE Defendants to (a) evaluate and provide enough polling places,

(b) examine the number of voting machines needed to avoid delays, including any

new machines, and provide enough functioning machines at polling places, (c)

evaluate current and anticipated staffing needs and hire and train sufficient

elections staff to prevent voters from having to wait in unreasonably long lines on

election day, and (d) hire sufficient staff to allow elections officials to process all

registration forms and absentee ballot applications within one day of receipt.

(Am. Compl. at 26-27.)

      In their Motion to Dismiss, the DeKalb County Defendants assert that

neither the County nor the BOE have “authority to grant all the types of relief

Plaintiffs are seeking”; rather the General Assembly, State Election Board, and

Secretary of State are “the actual parties with power to reform and improve the

election proceedings or to create time requirements regarding the processing of

absentee ballot applications.” (Doc. 68 at 18). The Cobb County Defendants

contend that an injunction that requires Defendants to take unspecified


                                          10
        Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 11 of 15



“necessary actions” in advance of the 2020 elections such as providing “enough”

polling places, voting machines, and elections staff “to prevent voters from

having to wait in unreasonably long lines” would also violate Rule 65’s specificity

requirements because the terms of the requested injunction would be ambiguous.

      Even assuming (without deciding) that Plaintiffs’ asserted injuries, based

on sins of the past, are sufficient to satisfy Article III standing, the Court finds

that Plaintiffs have failed to adequately allege the injuries are redressable by this

Court. This Court cannot guarantee that voters will not have to stand in line or

that absentee ballots will not get delayed or lost in the mail. And any injunction

that would pretend otherwise and purport to impose obligations on Defendants

to take “all necessary action” to ensure against such circumstances would be too

amorphous to be capable of enforcement. The Eleventh Circuit has held that

where the “inchoate nature” of a claim would provide an “insurmountable

obstacle for a court to fashion an injunction that accomplishes anything beyond

abstractly commanding the [defendant] to obey [the Constitution],” the plaintiff’s

putative injury lacks redressability. Elend v. Basham, 471 F.3d 1199, 1209 (11th

Cir. 2006) (holding that “promulgating an order in the face of such overwhelming

ambiguity would amount to an abdication of our duty to only adjudicate actual

cases or controversies. A proper deference to the Constitution’s separation of

powers means that a court may only reach the merits of those cases that present

concrete and immediate injury. It seems to us self-evident that a court would be

unable to conduct the First Amendment analysis required without knowing


                                         11
         Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 12 of 15



anything more than vague generalities about future protests” and finding that

plaintiffs lacked standing to seek an injunction providing that “the Secret Service

shall ensure there’s no violation of the First Amendment”).

       The County Defendants are required under Georgia law to “appropriate

annually . . . to the [election] superintendent . . . the funds that it shall deem

necessary for the conduct of primaries and elections.”                    O.C.G.A. § 21-2-71.

Similarly, the BOE Defendants are charged under Georgia law with the

responsibility of administering the elections, which includes selecting and

equipping polling places, hiring and training poll workers, purchasing voting

supplies other than voting machines; 3 and processing and implementing voter

registration and absentee balloting procedures.              O.C.G.A. §§ 21-2-40; 21-2-70.

Plaintiffs request as a remedy an order from this Court requiring the County

Defendants to provide all necessary funds to adequately conduct the elections

and instructing the BOE Defendants to take all necessary actions to carry out

their functions so as not to impinge on voters’ federal constitutional rights. As

requested, this relief is nothing more than a request that the Court order the

Counties and BOEs to comply with their statutory obligations. 4                      “It is well-

established in [the Eleventh] circuit that an injunction demanding that a party do

3 Because Georgia has chosen to adopt a uniform statewide voting system of ballot marking
devices for use in all federal and statewide elections, the State is responsible for purchasing the
voting machines to be used by counties and municipalities. The State has contracted to
purchase roughly 30,000 new machines for use in the 2020 elections. Counties have the option
to purchase additional voting machines at their own cost.
4 Plaintiffs request a single element of concrete relief – the imposition of a one-day processing

time for registration and absentee ballot applications. However, Plaintiffs do not point to any
authority for this Court to impose such a condition on local election officials, especially
considering the Complaint contains an allegation of the experience of only a single voter.


                                                12
        Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 13 of 15



nothing more specific than ‘obey the law’ is impermissible.” Elend v. Basham,

471 F.3d 1199, 1209 (11th Cir. 2006) (citing Burton v. City of Belle Glade, 178

F.3d 1175, 1201 (11th Cir.1999) (“As this injunction would do no more than

instruct the City to ‘obey the law,’ we believe that it would not satisfy the

specificity requirements of [Federal Rule of Civil Procedure] 65(d) and that it

would be incapable of enforcement.”).

       Plaintiffs invite the Court to dictate how the Counties should properly

administer their elections. The law does not allow this type of federal judicial

oversight except “[w]hen an election process ‘reaches the point of patent and

fundamental unfairness,” that it constitutes a federal constitutional violation.

Florida State Conference of N.A.A.C.P. v. Browning, 522 F.3d 1153, 1183–84

(11th Cir. 2008) (quoting Roe v. Alabama, 43 F.3d 574, 580 (11th Cir. 1995)

(citing Curry v. Baker, 802 F.2d 1302, 1315 (11th Cir. 1986))). A federal court

should not be “the arbiter of disputes” which arise in elections; it is not the

federal court’s role to “oversee the administrative details of a local election.”

Curry v. Baker, 802 F.2d at 1315. Rather, the “Constitution leaves to the states

broad power to regulate the conduct of federal and state elections.” Duncan, v.

Poythress 657 F.2d 691, 702 (5th Cir. Sept. 28, 1981). 5

       If, or when, the County elections officials (or the State for that matter) fail

to constitutionally carry out their duties to properly conduct and administer the


5In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all of the decisions of the former Fifth Circuit rendered
prior to the close of business on September 30, 1981.


                                             13
         Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 14 of 15



2020 elections, an action can be brought to seek a tailored remedy of an actual

injury by affected voters or advocacy groups such as Georgia Shift, as such

actions were pursued in Georgia Muslim Voter Project v. Kemp, 1:18-cv-4789

(suit seeking temporary restraining order to prevent absentee ballots from being

rejected on signature mismatch grounds), Georgia Coalition for the People’s

Agenda, Inc. v. Kemp, 1:18-cv-4727 (successful challenge seeking redress for the

alleged violation of rights for 3,141 individual voters flagged by the State as non-

citizens of the United States and therefore ineligible to vote in 2018 general

election), and Common Cause v. Kemp, 18-cv-5102 (action to enjoin State from

certifying results of 2018 general election without properly considering status of

registered voters who were given provisional ballots).

        This Court does not sit as a guarantor of a flawless election. Again, the

Court    is   sensitive   to   and   concerned   with    the   potential   for   voter

disenfranchisement that was felt in 2018. However, Plaintiffs’ allegations fail to

concretely establish how the Court can effectively redress the asserted injuries.

        For these reasons, the Court must conclude that Plaintiffs lack standing

and GRANTS the Defendants’ Motions to Dismiss on that basis. Because the

Court has resolved Defendant’s Motion on standing, the Court need not address

Defendants’ other grounds for dismissal.

III.    CONCLUSION

        For the foregoing reasons, the Court must conclude that Plaintiffs’ lack

standing and GRANTS the Defendants’ Motions to Dismiss Plaintiffs’ Amended


                                         14
       Case 1:19-cv-01135-AT Document 91 Filed 02/12/20 Page 15 of 15



Complaint for declaratory and injunctive relief [Docs. 66, 67, 68, 67] on that

basis. Plaintiffs’ Amended Complaint for declaratory and injunctive relief is

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

     IT IS SO ORDERED this 12th day of February, 2020.



                                    ______________________________
                                    Amy Totenberg
                                    United States District Judge




                                      15
